      Case 5:20-cv-00720-GTS-ATB Document 12 Filed 07/02/20 Page 1 of 3


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF NEW YORK

AIMEE O’NEIL,
                                                         Plaintiff,
              v.                                                              5:20-CV-720
                                                                              (GTS/ATB)
CITY OF OSWEGO,
                                                         Defendant.

AIMEE O’NEIL, Plaintiff, pro se

ANDREW T. BAXTER
United States Magistrate Judge

                                            ORDER

       The Clerk has sent to the court for review a complaint, transferred to the Northern

District of New York by United States Magistrate Judge Nancy J. Koppe of the District

of Nevada on June 26, 2020. (Dkt. Nos. 1, 9). Magistrate Judge Koppe transferred this

action, purportedly brought under diversity jurisdiction, for improper venue. (Dkt. No.

9). Defendant City of Oswego is in the Northern District of New York, and it appears

that at least some of the conduct alleged in the action may have occurred in the Northern

District of New York. (Complaint “Compl.” generally) (Dkt. No. 1-1).

       Plaintiff has also moved for in forma pauperis (“IFP”) status. (Dkt. No. 3).

During my preliminary review of plaintiff’s complaint for purposes of her IFP

application, it came to my attention that plaintiff has filed multiple cases in the Northern

District of New York.1 In 2010, plaintiff brought a case, making very similar


       1
          O’Neil et al v. Diskey, 5:09-CV-540 (GTS-GHL) (transferred to M.D. Fla. 5/20/09); O’Neil
et al v. Van Auser , 5:09-CV-594 (NAM-GHL) (dismissed 07/21/09); O’Neil et al v. Ponzi-Flett,
5:09-CV-983 (GTS-GHL) (dismissed 02/09/10), aff’d No. 09-5174 (2d Cir. Nov. 29, 2010); O’Neil et
al v. Weeno Ponzi 5:09-CV-985 (GTS-GHL) (terminated 10/22/09); O’Neil et al v. Bebee,
5:09-CV-1133 (GTS-DEP) (dismissed 02/11/10), appeal dismissed No. 09-1057 (2d Cir. Nov. 29,
      Case 5:20-cv-00720-GTS-ATB Document 12 Filed 07/02/20 Page 2 of 3


allegations to those made herein. O’Neil v. Beebe, No. 5:09-CV-1133 (GTS). On March

19, 2010, after affording plaintiff the opportunity to make any arguments in opposition,

Chief U.S. District Court Judge Glenn T. Suddaby issued a order, barring plaintiff

               from filing any future pro se actions in this Court without
               prior leave of the Court, pursuant to 28 U.S.C. § 1651(a) and
               the Court’s inherent authority to control and manage its own
               docket so as to prevent abuse in its proceedings.

Id. (Dkt. No. 8 at 1-2) (citing O’Neil, No. 5:09-CV-1133 (GTS), 2010 WL 502948, at

*10-12 (N.D.N.Y. Feb. 10, 2010)). Plaintiff’s attempt to appeal Chief Judge Suddaby’s

order was dismissed by the Second Circuit on November 29, 2010. (Dkt. No. 12)

(Mandate - No. 10-1057). It does not appear that Chief Judge Suddaby’s Bar Order has

been lifted.

       Thus, this action must be sent to Chief Judge Suddaby for his review to determine

(1) whether the March 19, 2010 bar order applies in plaintiff’s case, and if so, (2)

whether plaintiff must now request leave to file this action.

       WHEREFORE, based on the findings above, it is

       ORDERED, that the Clerk is directed to send this action to the Honorable Chief

Judge Glenn T. Suddaby for his review to

       (1)     determine whether the March 19, 2010 Bar Order issued in 5:09-CV-1133
               is still in effect, and if so

       (2)     determine whether plaintiff must now apply for permission to file this
               action, and

       (3)     to take any further action deemed appropriate by the Court.



2010); O’Neil v. Pasco County, 5:09-CV-1175 (GTS-GHL) (transferred to M.D. Fla. 12/07/09).

                                               2
     Case 5:20-cv-00720-GTS-ATB Document 12 Filed 07/02/20 Page 3 of 3


Dated: July 1, 2020




                                       3
